  4:15-cr-03079-JMG-CRZ Doc # 95 Filed: 03/04/21 Page 1 of 5 - Page ID # 377




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:15-CR-3079

vs.                                           MEMORANDUM AND ORDER

DARRELL W. JENKINS,

                   Defendant.

      This matter is before the Court upon initial review of the pro se motion
to vacate under 28 U.S.C. § 2255 (filing 89) filed by the defendant, Darrell
Jenkins. The Court's initial review is governed by Rule 4(b) of the Rules
Governing Section 2255 Proceedings for the United States District Courts,
which provides:


      The judge who receives the motion must promptly examine it. If it
      plainly appears from the motion, any attached exhibits, and the
      record of prior proceedings that the moving party is not entitled to
      relief, the judge must dismiss the motion and direct the clerk to
      notify the moving party. If the motion is not dismissed, the judge
      must order the United States attorney to file an answer, motion,
      or other response within a fixed time, or to take other action the
      judge may order.


      A § 2255 movant is entitled to an evidentiary hearing unless the motion
and the files and records of the case conclusively show the movant is entitled
to no relief. § 2255(b); Sinisterra v. United States, 600 F.3d 900, 906 (8th Cir.
2010). Accordingly, a motion to vacate under § 2255 may be summarily
  4:15-cr-03079-JMG-CRZ Doc # 95 Filed: 03/04/21 Page 2 of 5 - Page ID # 378




dismissed without a hearing if (1) the movant's allegations, accepted as true,
would not entitle the movant to relief, or (2) the allegations cannot be accepted
as true because they are contradicted by the record, inherently incredible, or
conclusions rather than statements of fact. Engelen v. United States, 68 F.3d
238, 240 (8th Cir. 1995); see also Sinisterra, 600 F.3d at 906.


                                BACKGROUND
      The defendant was convicted pursuant to a guilty plea of receipt of child
pornography with a previous conviction, in violation of 18 U.S.C. § 2252A(a)(2).
Filing 31; filing 52. He entered into a binding Fed. R. Crim. P. 11(c)(1)(C) plea
agreement providing for a sentence of 204 months' imprisonment. Filing 31 at
3. He was sentenced in accordance with the plea. Filing 52.


                                 DISCUSSION
      To begin with, the defendant's motion is untimely. A § 2255 motion must
be filed within 1 year from "the date on which the judgment of conviction
becomes final." 28 U.S.C. § 2255(f)(1). The Court entered its judgment of
conviction (filing 52) on June 28, 2016, and the 14-day period for taking an
appeal ran on July 12, 2016. Fed. R. App. P. 4(b)(1)(A)(i). Thus, the defendant's
conviction became final the next day, and the 1-year limitation period from the
judgment of conviction expired on July 13, 2017. See United States v. Martin,
408 F.3d 1089, 1090 (8th Cir. 2005); United States v. Hurst, 322 F.3d 1256
(10th Cir. 2003); see also Haroutunian v. I.N.S., 87 F.3d 374, 377 (9th Cir.
1996). The defendant's motion is nearly 4 years late.
      It is true that, among other things, the limitation period could run from
"the date on which the facts supporting the claim or claims presented could
have been discovered through the exercise of due diligence." § 2255(f). But what
the defendant is complaining about is the presentence report, and nothing in


                                      -2-
    4:15-cr-03079-JMG-CRZ Doc # 95 Filed: 03/04/21 Page 3 of 5 - Page ID # 379




his motion explains why he couldn't have discovered what was in the
presentence report at the time of sentencing.
        It's also true that the statute of limitations set forth in § 2255 is not
jurisdictional, Moore v. United States, 173 F.3d 1131, 1134-35 (8th Cir. 1999),
and may be equitably tolled where extraordinary circumstances beyond a
prisoner's control prevent timely filing. Martin, 408 F.3d at 1093. But equitable
tolling will only apply where the movant has demonstrated diligence in
pursuing the matter. Id. at 1095. While the defendant makes several
assertions about why he had difficulty filing his motion, nothing he claims
explains why it took as long as it did. See filing 89 at 3-4; filing 91 at 2. Due
diligence does not require repeated exercises in futility or exhaustion of every
imaginable option, but it does require reasonable efforts. Ingram v. United
States, 932 F.3d 1084, 1090 (8th Cir.), cert. denied, 140 S. Ct. 610 (2019). The
defendant hasn't demonstrated them here.
        But even if the motion was timely, it would be without merit. The
defendant claims his counsel was ineffective1 in failing to challenge the
inclusion in his criminal history of a 1994 conviction for aggravated assault
with a deadly weapon, which the defendant claims was beyond the 15-year
lookback period for his criminal history calculation under the Guidelines.
Filing 89 at 2. But as the Court has previously explained, the record establishes
that he commenced the instance offense less than 15 years after being released
from prison on the 1994 conviction, so it was properly counted. Filing 94. In
addition, the defendant was sentenced pursuant to a Rule 11(c)(1)(C) plea




1   The Court has interpreted the motion charitably as presenting a claim of ineffective
assistance of counsel in not raising the issue with the presentence report on which the
defendant relies.


                                           -3-
  4:15-cr-03079-JMG-CRZ Doc # 95 Filed: 03/04/21 Page 4 of 5 - Page ID # 380




agreement, so even if his criminal history had been incorrectly calculated, he
wasn't prejudiced by it.
      To establish a claim of ineffective assistance of counsel, the defendant
must show that his attorney's performance was deficient and that this
prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984).


                                 CONCLUSION
      The defendant's allegations either entitle him to no relief, or are
contradicted by the record. Accordingly, his § 2255 motion will be summarily
dismissed. A movant cannot appeal an adverse ruling on his § 2255 motion
unless he is granted a certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed.
R. App. P. 22(b)(1). A certificate of appealability cannot be granted unless the
movant "has made a substantial showing of the denial of a constitutional
right." § 2253(c)(2). To make such a showing, the movant must demonstrate
that reasonable jurists would find the Court's assessment of the constitutional
claims debatable or wrong. Tennard v. Dretke, 542 U.S. 274, 282 (2004); see
also Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012).
      In this case, the defendant has failed to make a substantial showing of
the denial of a constitutional right. The Court is not persuaded that the issues
raised are debatable among reasonable jurists, that a Court could resolve the
issues differently, or that the issues deserve further proceedings. Accordingly,
the Court will not issue a certificate of appealability.
      The defendant has also moved for leave to proceed in forma pauperis.
Filing 90; filing 92. Those motions will be denied as moot, because there is no
fee for filing a § 2255 motion. See Rules Governing Section 2255 Proceedings
for the United States District Courts, Rule 3 advisory committee's note.




                                       -4-
4:15-cr-03079-JMG-CRZ Doc # 95 Filed: 03/04/21 Page 5 of 5 - Page ID # 381




   IT IS ORDERED:


   1.    The defendant's pro se motion to vacate under 28 U.S.C. §
         2255 (filing 89) is denied.


   2.    The defendant's motions for leave to proceed in forma
         pauperis (filing 90 and filing 92) are denied as moot.


   3.    The Court will not issue a certificate of appealability in this
         matter.


   4.    A separate judgment will be entered.


   5.    The Clerk is directed to mail a copy of this Memorandum and
         Order to the defendant at his last known address.


   Dated this 4th day of March, 2021.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge




                                   -5-
